DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 02/11/2022, in response to claims 14-15 rejection from the non-final office action (11/12/2021), by amending claims 14-15 is entered and will be addressed below.
Election/Restrictions
Claims 1-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim. 

Claim interpretations
Claims 14-15 are a mask measurement specification when the deposition mask is placed gently on the stage, that is, before tensile force is applied to the mask. This is a product by process claim, see MPEP 2113. 

Furthermore, “αx represents a design value …” “αy represents a design value …”, such a design value may be selected after the measurement and intrinsically a design value can be selected to fit the equation (1) and (2) of claims 14 and 15.

predetermined design value”, the mask manufacturing process will produce many mask plate, some are within the specification and some are not, any one of these that meet the specification is considered reading into the claim. 

The “a dimension” from one point to another is considered as a length/distance between these two points, not the X-Y coordinate/dimension.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 each defines relationship between dimensions of various points to one or two design value(s). It is not clear this is done before or after thermal treatment? 
Claims 14 and 15 will be examined inclusive both before or after thermal treatment.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20210187576, hereafter ‘576).
‘576 read into claims 14-15 by the interpretation of a design value selected after the measurement process, which is intrinsically met by choosing appropriate design value.

‘576 teaches all limitations of:
Claim 14: A design method of a metal mask, a manufacturing method of the metal mask and a computer-readable storage medium are provided. The design method of a metal mask includes: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions; and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively (abstract, Figs. 1 and 5, the claimed “A deposition mask extending in a first direction, comprising”, “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction” by definition);
The claimed “a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and 

wherein the deposition mask satisfies an equation below:   
|                        
                            
                                
                                    ∝
                                
                                
                                    x
                                
                            
                            -
                            
                                
                                    X
                                    1
                                    +
                                    X
                                    2
                                
                                
                                    2
                                
                            
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    15
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P 1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, and αx represents a design value of the dimension X1 and the dimension X2, 
wherein the P1, P2, Q1 and Q2 points are positioned at center points of through-holes formed through the deposition mask“ can be met by choosing “a design value after measurement (in other words, selected the measured mask for different application),
 Compared the designed metal mask 1 with the stretched and welded metal mask 2, it may be seen that the stretched and welded metal mask 2 has an extension deformation in the stretching direction and a shrinking deformation in the direction perpendicular to the stretching direction, which causes a displacement and deformation of openings in the metal mask, and a mismatch with the back panel of the thin film transistors occurs. Accordingly, when designing a metal mask, additional amounts for compensation are considered in the stretching direction and the shrinking direction, respectively, so that the metal mask may reach the desired location after the stretching or shrinking deformation. Currently, the amounts for compensation are obtained by measuring and calculating the alignment marks before and after the stretching and the shrinking of a manufactured metal mask as a sample. Although this manner can provide the amounts for compensation for the metal mask, it has a low efficiency and an rd sentence, therefore, the measurement is done before stretching, or the mask is placed gently on the measurement stage, the claimed “wherein X1 is a linear distance between the P1 point and the Q1 point when the deposition mask is placed gently on a stage, and 
wherein X2 is a linear distance between the P2 point and the Q2 point when the deposition mask is placed gently on the stage“).
Claim 15: A design method of a metal mask, a manufacturing method of the metal mask and a computer-readable storage medium are provided. The design method of a metal mask includes: calculating amounts of deformations of the metal mask in two directions perpendicular to each other based on a stretching force of the metal mask in use and deformation properties of the metal mask in the two directions; and compensating the deformations of the metal mask in the two directions by compensation amounts for the deformations, which are identical and opposite to the amounts of the deformations of the metal mask in the two directions, respectively (abstract, Figs. 1 and 5, the claimed “A deposition mask extending in a first direction and having a plurality of through holes, comprising:”, “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction” by definition);
The claimed “a first center axis line that extends in the first direction and is arranged at a center position of a second direction orthogonal to the first direction; 
a P1 point and a Q1 point that are provided on one side of the first center axis line and are spaced apart from each other along the first direction; and 

wherein the deposition mask satisfies an equation below:  
|                        
                            X
                            1
                            -
                            X
                            2
                            |
                            ≤
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            x
                                        
                                    
                                
                                
                                    10
                                
                            
                            ×
                            
                                
                                    
                                        
                                            ∝
                                        
                                        
                                            y
                                        
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    3
                                
                            
                        
                    
in which X1 represents a dimension from the P1 point to the Q1 point, X2 represents a dimension from the P2 point to the Q2 point, αx represents a design value of the dimension X1 and the dimension X2, αy represents a design value of a dimension from the P1 point to the P2 point and a dimension from the Q1 point to the Q2 point, and Wy represents a maximum value of a distance between center points of two through holes in the second direction, 
wherein the P1, P2, Q1, and Q2 points are positioned at center points of through-holes formed through the deposition mask“ can be met by choosing these two “a design value” after measurement (in other words, selected the measured mask for different application),
 Compared the designed metal mask 1 with the stretched and welded metal mask 2, it may be seen that the stretched and welded metal mask 2 has an extension deformation in the stretching direction and a shrinking deformation in the direction perpendicular to the stretching direction, which causes a displacement and deformation of openings in the metal mask, and a mismatch with the back panel of the thin film transistors occurs. Accordingly, when designing a metal mask, additional amounts for compensation are considered in the stretching direction and the shrinking direction, respectively, so that the metal mask may reach the desired location after the stretching or shrinking deformation. Currently, the amounts for compensation are obtained by before and after the stretching and the shrinking of a manufactured metal mask as a sample. Although this manner can provide the amounts for compensation for the metal mask, it has a low efficiency and an increased process cost of the metal mask (Fig. 1, [0059], 3rd sentence, therefore, the measurement is done before stretching, or the mask is placed gently on the measurement stage, the claimed “wherein X1 is a linear distance between the P1 point and the Q1 point when the deposition mask is placed gently on a stage, and 
wherein X2 is a linear distance between the P2 point and the Q2 point when the deposition mask is placed gently on the stage“).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ’576.
In case Applicants argue that the “a design value” has to be a predetermined design value.

‘576 further teaches that the reasons for “color mixture” include the following factors: the design of the metal mask, the accuracy of the manufacturing by the manufacturer, the alignment accuracy in use, the “fatigue” and “relaxation” of the metal mask after multiple uses, attachment state to the back panel of the thin film transistors, and so on. All the above factors except the design factor may be improved by adjusting and improving the processes, and thus greater demands are being placed on the design 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have selected mask dimension accurately to compensate for the deformation before and after stretching, particularly when there are many masks being made, some of the masks are sure to be within the design specification.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
In regarding to 112(b) rejection, see page 11, see the middle of page 11, Applicants argue that all issues are addressed.
This argument is found not persuasive.
The examiner considers at least some issues were not being addressed, see 112 rejection above.
In regarding claim interpretation, Applicants argue that 
A) design value is a numerical value as described by [0082], see the last complete paragraph of page 11.
This argument is found not persuasive.
There is no doubt a value is a numerical value, but that does not resolve when the value was determined.

This argument is found not persuasive.
The equations define a selection process of mask, not part of the mask. Any mask that have high precision/accuracy read into the claimed mask, whether it was selected by Applicants’ equations or not. Any one mask out of numerous mask product run that meets the equation(s) would read into the claim. The claim also includes a “perfect mask”, which is clearly any mask production is aiming to produce.
Even a mask that after some usage, that happens to fit these equations read into claims 14 and/or 15. 
The examiner also notices Applicants’ selection process requires both equations (see Figs. 29-46) while claims 14 and 15 each require only one of these two equations, not even fully describing the selection process if these are process claims.

The examiner notices Applicants argue that previous arts does not disclose “position deviations dx and dy are compared with design value”, the comparison is clearly a process of making/selection of mask.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180071764 is cited for comparing curl before and after stretching ([0034]).

US 20170130320 is cited for the need of pitch accuracy ([0240], last sentence), US 20170278905 is cited for “with the trend toward display panels have increasingly high PPI resolution, the precision of a fine metal mask in terms of opening and positioning is more important than ever” ([0034]). US 20210140030 is cited for resolution up to 1600 PPI ([0051]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716